Opinion
Per Curiam,
This is an appeal from a decree of the lower court vacating a portion of a public road after a finding by the court that it was useless, inconvenient, burdensome and unnecessary. The argument before us concerned solely the sufficiency of the evidence.
By a long and unbroken line of decisions the appellate and lower courts of Pennsylvania have consistently held that our review is on certiorari upon which the record only is brought before us. We do not have the power to go into the merits of the case or to review questions of fact raised by the evidence. Likar Appeal, 157 Pa. Superior Ct. 572, 575, 43 A. 2d 388; Middlecreek Township Road Case, 162 Pa. Superior Ct. 619, 620, 60 A. 2d 438. The lower court is vested with discretion to approve or disapprove the reports of viewers and reviewers. In Re Public Road in Benzinger Township, 115 Pa. 436, 10 A. 35; Benton Township Road, 41 Pa. Superior Ct. 57.
Even if we were to consider this matter on a broad certiorari, we would be obliged to come to the same conclusion and affirm the decree of the lower court. The 1500 foot portion of the road to be abandoned constituted, a loop through-the Culbertson, property. ..This portion, of - the roadway was mainly used for. the purpose of aiding the' farming' operations upon the Culbertson-property.- While it--will be- necessary for' the Culbertsons' to ;travel, a. longer distance to reach the *376township roadway system beyond their farm land, this inconvenience is greatly overbalanced by the cost that would be entailed in reconstruction and upkeep.
Decree affirmed.